DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group II; poloxamer as the mucus penetrating polymer; budesonide as the agent and inflammatory bowel disease as the colonic disease or disorder in the reply filed on August 2, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Specification

The disclosure is objected to because of the following informalities: the use of the term PLURONIC® F127, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Appropriate correction is required. Applicants are respectfully asked to review the specification for other trade names and marks used in commerce that are present in improper formatting throughout the specification that may not have been explicitly identified by the Examiner.

Claim Objections

Claim 8 is objected to because of the following informalities: there appears to be an extra space in the unit for the negative surface charge at the end of claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Scope of Enablement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2 – 8, 10 – 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of colonic diseases or disorders with therapeutically effective amounts of therapeutic agents, does not reasonably provide enablement for the treatment of colonic diseases or disorders or with prophylactic agents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The disclosure and claims of the application have been compared per the factors indicated in the decision In re Wands, 8 USPQ2nd 1400 (Fed. Cir. 1988) as to undue experimentation
The factors include:
	1. 	The nature of the invention;
	2.	The breadth of the claims;
	3. 	The predictability or unpredictability of the art;
	4.	The amount of direction or guidance presented;
	5.	The presence or absence of working examples
	6.	The quantity of experimentation necessary;
	7.	The state of the prior art; and
	8.	The relative skill of those skilled in the art.



The nature of the invention; breadth of the claims: The claims are drawn to a method of treating a colonic disease or disorder and among the exemplified diseases or conditions are diarrhea, lactose intolerance, cancer and inflammatory bowel disease. Treating is defined at ¶ [0029] of the PGPub of the instant specification. The active step is administration of a particular formulation with nanoparticles formed of either a therapeutic or prophylactic agent. The only mention in the specification of prophylactic agents is at ¶ [0051] of the PGPub of the instant specification indicating that the diagnostic agents discussed (e.g., radionuclides or gas emitting compounds) can also be used prophylactically. 

The predictability or unpredictability of the art; The amount of direction or guidance presented; The presence or absence of working examples; The quantity of experimentation necessary; The state of the prior art; The relative skill of those skilled in the art:
The relative skill in the art is high, such as gastroenterologist. Colonic diseases or disorders encompasses a number of diverse conditions that while all presenting symptoms or occurring in the colon, have diverse symptoms and treatments. For example, diarrhea can have microbial origins or as part of a condition such as irritable bowel syndrome. Lactose intolerance arises from an inability to digest lactose and 
Therefore the full scope of the claims is not enabled as undue experimentation would be required to carry out the full scope of the instant claims.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “polyoxyethylene polyalkylene oxide block copolymer”, and the claim also recites “poloxamer” which is the narrower statement of the range/limitation as poloxamers are triblock polyethyleneglycol-polypropylene glycol- polyethyleneglycol copolymers. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Please clarify as it is not clear what polymers are required to meet the limitations of this claim.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim requires that the poloxamer be F127. While “poloxamer” is a generic name for nonionic triblock copolymers composed of a central hydrophobic chain of polyoxypropylene flanked by two hydrophilic chains of polyoxyethylene, “F127” is only used to identify one particular PLURONIC® material, that appears to be poloxamer 407. Here it appears the generic “poloxamer” term is being combined with a part of a trademarked name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. It is not clear if claim 5 is requiring PLURONIC® F127, which would render the claim indefinite, or if the claim can be met by poloxamer 407 obtained from any source. Please clarify.
  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
“F127” is only used to identify one particular PLURONIC® material, that appears to apply to poloxamer 407. Here it appears the generic “poloxamer” term is being combined with a part of a trademarked name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. It is not clear if claim 8 is requiring PLURONIC® F127, which would render the claim 
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Will any negative surface charge meet the claim limitation or must the surface charge be -2 m V?
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 2 – 8, 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over in Leonard et al. (Altex, 2012) in view of Liu et al. (Asian J Pharm Sci, 2015).
Leonard et al. discloses that inflammatory bowel disease (IBD) encompasses ulcerative colitis (UC) and Crohn’s disease (CD), which are chronic, remitting inflammatory diseases affecting the gastrointestinal tract (p 275, col 1, ¶ 1). The disease is incurable but there are number of known treatments and the standard treatment for moderate to mild cases consists of budesonide at a daily dose of 9 mg (p 275). The delivery route for the budesonide can rectal, oral or in some cases intravenous with rectal delivery being very effective for treatment of the distal colon and thus are mainly used for UC (p 275, col 2, ¶ 2). The use of nano-sized carriers offers a promising approach to increase the bioavailability and enhance the retention time of budesonide at the target site via bioadhesion (p 276, col 1, ¶ 2). Two different nanocarriers were evaluated for their efficacy in inflammation treatment using the established in vitro models – a PLGA nanoparticle that could oral increase bioavailability by increasing the translocation and transcytosis of target compounds to their site of action in the GI tract for IBDs (p 276, col 2, ¶ 2) and liposomes (p 276, col 2, ¶ 3). The PLGA nanoparticles 
The presence of a coating of mucus penetrating polymer on the nanocarriers is not disclosed.
Liu et al. discloses that while nanocarriers have numerous advantages for effective mucosal delivery of drugs, one of the greatest challenges limiting success is their ability to penetrate quickly through the mucus to reach the underlying cells (p 275, col 1, ¶ 1). MPP (mucus penetrating particles) which can readily infiltrate into the mucus layer before turnover occurring to overcome issues with the adhesive and rapid update properties of mucus (p 280, col 2, ¶ 2). Rapid clearance of foreign particles and pathogens trapped is a characteristic of mucus (p 276, col 1, ¶ 1). Strategies to overcome the limitations include preparing mucoadhesive forms to prolong retention time in the mucosal surface to maximize interactions with the mucus (¶ bridging cols 1 and 2 no p 275) and to develop a nanocarrier that penetrates the mucus layer  and accumulate at the epithelial surface (p 275, col 2, ¶ 2). The charge and hydrophobicity of the nanoparticles (NPs) has a great influence on penetrating through mucus (p 277, col 1, ¶ 1). Mucin fibers in mucus are highly glycosylated (negatively charged) and show a high affinity for positively charged particles and it has been reported that NPs with positively charged surfaces can be trapped in mucus effectively due to strong electrostatic interactions (p 376, col 1, ¶ 2). Studies have shown that Pluronics containing PPO segments with MW > 3 kDa, such as F-127, can produce MPP (p 278, 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add a coating of PLURONIC® F127 or poloxamer 407 to the budesonide PLGA nanoparticles of Leonard et al. and to administer the coated nanoparticles to an individual suffering from IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. discloses the use of budesonide-PLGA nanocarriers to treat IBD and Liu et al. discloses that a strategy such as PLURONIC coating can improve the mucosal delivery of nanoparticle drugs. The person of ordinary skill in the art would reasonably expect increased therapeutic effectiveness of the coated budesonide due the enhanced mucus penetration of this form. As mucus is negatively charged and would bind positively charged structures that would be rapidly cleared, a negative surface charge on the particles would be reasonably expected to increase the effectiveness of delivery through the mucus to the underlying epithelium, where the drug can exert the desired therapeutic effects. The budesonide NPs of Leonard et al. are 90 - 220 nm in size that would increase by the addition of a poloxamer coating but this size range renders obvious the claimed size ranges such as an average diameter of approximately 220 to 250 nm.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. and Liu et al. as applied to claims 2 – 8, 10, 11, 13 and 15 above, and further in view of Maisel et al. (J Cont Rel, 2015).
Leonard et al. and Liu et al. are discussed above.
While Leonard et al. discloses a rectal administration route for budesonide, an enema formulation with a hypotonic vehicle is not disclosed.
Maisel et al. discloses drug delivery by enema is the method of choice for treating and preventing local diseases, such as inflammatory bowel disease (IBD) and can provide increased local tissue drug concentrations without systemic exposure to large drug doses taken orally (p 280). Poorly water soluble and/or easily degraded drugs can be formulated into nanocrystals or nanoparticles, and then suspended into aqueous enemas although the enema vehicle itself can have a major impact on colorectal drug delivery (p 280). The hypothesis that the bulk fluid absorption by the colorectum can be harnessed for more effective deliver of small molecules and nanoparticle was tested (p 281, col 1, ¶ 2). Nanoparticles sufficiently small and well-coated to slip through the mucus barrier, mucus-penetrating particles (MPP), can be efficiently delivered to the entire colorectal epithelial surface (p 281, col 1, ¶ 2). A moderately hypotonic, sodium-based enema formulated with ion concentrations similar to those in feces (simulated colon solution, or SCS), provided enhanced colorectal distribution of both MPP and water soluble drug, improved tissue uptake of water-soluble drug, and caused no detected toxicity in the colorectum (p 281, col 1, ¶ 3). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer PLURONIC® coated PLGA-.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. and Liu et al. as applied to claims 2 – 8, 10, 11, 13 and 15 above, and further in view of Sempere et al. (Am J Roentgenology, 2005). 
Leonard et al. and Liu et al. are discussed above.
The inclusion of a diagnostic agent in the composition is not disclosed.
Sempere et al. discloses the investigation of MRI to quantitatively evaluate the therapeutic response to Crohn’s disease relapse (whole document, e.g., objective section of abstract). MRI evaluations were done during an acute relapse of CD and in the remission phase (p 1830, cols 1 – 2). Images were obtained pre and post contrast agent administration (p 1831, col 1). The patients with active disease were receiving therapy with two or more drugs, including 10% receiving topical budesonide (p 1832, col 1). There was an observed statistically significant decrease in bowel wall thickness between active and remission status (p 1833, col 2, ¶ 2). The study was limited due to the high cost of MRI compared to other imaging techniques such as sonogram and 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a diagnostic agent such as a contrast agent into the composition of Leonard et al. and Liu et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sempere et al. discloses that imaging studies can be done during the active phase of CD and that when performing such studies, various contrast agents can be used depending on the imaging mode selected. The contrast agents can be administered by various routes including oral, rectal and systemic and if a compositions is already being administered with a therapeutic agent, the inclusion of the diagnostic agent along with the therapeutic agent will allow for both agents to be administered simultaneously, reducing the number of administration required for a subject in the active disease state.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 2 – 8, 10 – 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 - 29 of copending Application No. 16/923,980 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere et al. (Am J Roentgenology, 2005). The claims of US’980 recite a method in which nanoparticles having a solid pharmaceutical agent core coated with a hydrophilic-hydrophobic-hydrophilic triblock copolymer such as a poloxamer that diffuse through mucus at a greater rate than a control nanoparticle (claims 1 and 15) are delivered to the mucosal barrier (claim 26).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles .
This is a provisional nonstatutory double patenting rejection.

Claims 2 – 8, 10 – 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 - 47 of copending Application No. 17/012,976 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere et al. (Am J Roentgenology, 2005). The claims of US’976 recited method for treating, preventing or diagnosing a conditions in a patient by administration of polymeric particles core comprising a bioactive agent with 2 -3  kDa polyethylene glycol surface altering agent disposed on the surface of the particle (claim 26). The particles can pass through the mucosal barrier in the patient (claim 44) and such particles can move in an average rate that is enhanced at least 5 fold compared to uncoated particles through mucus (claim 46). 
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.
This is a provisional nonstatutory double patenting rejection.

Claims 2 – 8, 10 – 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36 and 43 of copending Application No. 17/184,087 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere 
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent .
This is a provisional nonstatutory double patenting rejection.

Claims 2 – 8, 10 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 19 of U.S. Patent No. 9,629,813 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere et al. (Am J Roentgenology, 2005). The claims of US’813 recite a method of administering one or more therapeutic, prophylactic and/or diagnostic agents to a human or animal a formulation comprising a hypotonic formulation with mucus penetrating particles having a mucus penetration enhancing coating a therapeutic, prophylactic, diagnostic and/or nutraceutical agent. The formulation can be administered to the rectum or colon (claim 19). 
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance .

Claims 2 – 8, 10 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 20 of U.S. Patent No. 9,415,020 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere et al. (Am J Roentgenology, 2005). The claims of US’020 recite a method of administering one or more therapeutic, prophylactic, and/or diagnostic agents to a human or animal in need thereof such as to the gastrointestinal tract or topical administration to the rectum a formulation comprising mucus penetrating polyalkylene oxide coated particles with a therapeutic, prophylactic, diagnostic and/or nutraceutical agent for mucosal administration in a hypotonic formulation (claim 14).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
.

Claims 2 – 8, 10 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15 and 16 of U.S. Patent No. 10,668,025 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere et al. (Am J Roentgenology, 2005). The claims of US’025 recite administering an effective amount mucus penetrating particles comprising a core polymer particle, a therapeutic, .
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.

Claims 2 – 8, 10 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,056,057 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere et al. (Am J Roentgenology, 2005). Claim 2 of US’057 recites a method of delivering to a mucus membrane core particles comprising a solid pharmaceutical agent coated with a surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer (claim 2) that can be a poloxamer (claim 9).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. .

Claims 2 – 8, 10 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 9,532,955 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere et al. (Am J Roentgenology, 2005). The claims of US’955 recite methods of delivering to a mucus membrane core particles comprising a solid pharmaceutical agent coated with a surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer (claim 1). The surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer can be a poloxamer (claim 8) and the coating can increase the diffusivity through mucus and the relative velocity in mucus (claims 18 and 19).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et .

Claims 2 – 8, 10 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 9,737,491 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere et al. (Am J Roentgenology, 2005). The claims of US’491 recited methods of delivering a pharmaceutical agent across a mucosal barrier by delivering a plurality of particles with a core of solid pharmaceutical agent coated with a surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer (claim 1) that can be a poloxamer (claim 8). The coating can increase the diffusivity through mucus and the relative velocity in mucus (claims 18 and 19).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.

Claims 2 – 8, 10 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36 - 40 of U.S. Patent No. 10,058,511 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere et al. (Am J Roentgenology, 2005). The claims of US’511 recite a method of delivering a pharmaceutical agent across a .
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent .

Claims 2 – 8, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 25 of U.S. Patent No. 10,736,854 in view of Leonard et al. (Altex, 2012), Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) and Sempere et al. (Am J Roentgenology, 2005). The claims of US’854 recite a method of delivering an anti-microbial across a mucosal barrier by deliver of a composition comprising particles with a core of solid pharmaceutical agent coated with a surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer (claim 24) that can be a poloxamer (claim 2). The coating can increase the diffusivity through mucus and the relative velocity in mucus (claims 6 and 7).
That the nanoparticles are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the antimicrobial composition to a subject to treat a colonic disease or disorder caused by microbes such as diarrhea. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618